NO. 07-09-0355-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 JANUARY 27, 2010
                          _____________________________

                            TONY PINONES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                         _______________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

          NO. 58,218-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Appellant, Tony Pinones, filed Notice of Appeal to appeal a judgment of

conviction for the offense of aggravated assault with a deadly weapon and sentence of

five years incarceration in the Institutional Division of the Texas Department of Criminal

Justice entered against him in cause number 58,218-E in the 108th District Court of

Potter County, Texas. However, appellant has now filed a motion to dismiss his appeal.


      Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a) and this Court has not delivered its decision prior to receiving it, the
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained and our mandate will

issue.




                                       Mackey K. Hancock
                                            Justice



Do not publish.